     Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16           Desc
             Proposed Order Granting Motion for Summary Judgment Page 1 of 15


1
     Damian P. Richard, Esq. (SBN 262805)
2    SESSION FISHMAN NATHAN & ISRAEL, LLP
     1545 Hotel Circle South, Suite 150
3    San Diego, CA 92108
4    Tel: 619-758-1891
     Fax: 877-334-0661
5    Email: drichard@sessions.legal
6    Attorney for Defendants

7

8
                        UNITED STATES BANKRUPTCY COURT
9                CENTRAL DISTRICT OF CALIFORNIA-RIVERSIDE DIVISION
10

11
     IN RE:                                    )   Case No. 6:13-BK-30625-MH
12               JOHN MARTIN MATA              )
                 LIVIER MATA                   )   Chapter 7
13
                                               )
14                                             )   Adversary No. 6:18-AP-01089-MH
     JOHN M. MATA,                             )
15
                              Plaintiff,       )   ORDER GRANTING DEFENDANTS’
16         vs.                                 )   MOTION FOR SUMMARY JUDGMENT
                                               )
17   NATIONAL COLLEGIATE STUDENT               )   Date: May 8, 2019
18
     LOAN TRUST 2006-1, et al.                 )   Time: 2:00 p.m.
                          Defendants.          )   Courtroom: 303
19
                                               )   Hon. Judge Mark Houle
20
           On January 9, 2019, Defendants National Collegiate Student Loan Trust 2006-1,
21
     National Collegiate Student Loan Trust 2006-4, National Collegiate Student Loan Trust
22
     2007-4 (erroneously sued as National Collegiate Student Loan Trust 2007-1)
23
     (collectively “Defendants”) filed a Motion for Summary Judgment. (ECF No. 33.)
24
     Hearings were held on February 27, 2019, and May 8, 2019. A Tentative Ruling was
25
     issued prior to each hearing. Defendants were represented Damian P. Richard. Plaintiff
26

27
     John M. Mata was represented by Austin C. Smith and Erik Clark. Based upon the

28   ruling made at the hearing on May 8, 2019, the attached Tentative Ruling became the




                  ORDER GRANTING MOTION FOR SUMMARY JUDGMENT IN ADVERSARY CASE
                                               1
     Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16          Desc
             Proposed Order Granting Motion for Summary Judgment Page 2 of 15


1
     Order of the Court, as set forth in the attached Tentative Ruling, IT IS ORDERED that
2
     Defendants’ Motion for Summary Judgment is GRANTED.
3
                                          ###
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                 ORDER GRANTING MOTION FOR SUMMARY JUDGMENT IN ADVERSARY CASE
                                              2
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                         Desc
         Proposed Order Granting Motion for Summary Judgment Page 3 of 15




                             United States Bankruptcy Court
                              Central District of California
                                          Riverside
                                 Judge Mark Houle, Presiding
                                   Courtroom 303 Calendar

Wednesday, May 8, 2019                                                        Hearing Room          303

2:00 PM
6:13-30625 John Martin Mata                                                                    Chapter 7
Adv#: 6:18-01089 Mata et al v. National Collegiate Student Loan Trust 2006-1 et a

   #19.00     CONT Motion For Summary Judgment

              From: 2/27/19, 3/27/19

              Also #20

              EH__

                                  Docket       33

  Tentative Ruling:

      MARCH 27TH, 2019




      PROCEDURAL BACKGROUND

      On December 31, 2013, John & Livier Mata ("Debtors") filed a Chapter 7 voluntary
      petition. On April 14, 2014, Debtors received a discharge, and the following day their
      case was closed.

      On April 18, 2018, Debtors filed a complaint against National Collegiate Student
      Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-4, and National
      Collegiate Student Loan Trust 2007-1 (collectively, "Defendants") seeking for
      determination of dischargeability. Specifically, Debtors seek a declaratory judgment
      that their loans were discharged. On May 18, 2018, Defendants filed their answer.

      On January 9, 2019, Defendants filed a motion for summary judgment. On February 5,
      2019, Debtors filed their opposition. Defendants filed their reply to Debtor’s
      opposition on February 13, 2019. This matter has been continued once by the Court.

      FACTUAL BACKGROUND

      The background of the extant case is simple, but the underlying context is far more
      complex.


5/7/2019 6:30:07 PM                         Page 36 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                           Desc
         Proposed Order Granting Motion for Summary Judgment Page 4 of 15




                             United States Bankruptcy Court
                              Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, May 8, 2019                                                          Hearing Room         303

2:00 PM
CONT...       John Martin Mata                                                                 Chapter 7
      First Marblehead Corporation is a formerly NYSE listed private company that, in the
      mid-2000’s, was a dominant player in the private student loan business. In early 2001,
      it purchased the operating assets of The Education Resources Institute (hereinafter
      "TERI"), a nonprofit group primarily involved in the guaranteeing of private student
      loans. Beginning in 2001, First Marblehead established a financial plan under which
      banks would offer private student loans, which would then be collected and
      repackaged into National Collegiate Student Loan Trusts (hereinafter "NCSLT"),
      which would all be, at least ostensibly, guaranteed by TERI, intended to grant the
      loans protection from discharge, and were finally offered on the open market for
      investment. The banks involved in the funding of these loans include JP Morgan,
      HSBC, Citizens, PNC, and, in this particular case, Charter One, among many others.
      There were 15 NCSLTs in total, owning more than 800,000 private loans worth
      billions of dollars.1

      Beginning in 2005, First Marblehead became increasingly aggressive in expanding
      loan volume to riskier debtors and increasing the value of those loans. As the
      economy began its downturn in 2007, default rates began rapidly increasing, resulting
      in the eventual bankruptcy of TERI in 2008.

      The question of the nature of the dischargeability of the NCSLT loans has since been
      taken on by bankruptcy courts across the country. This is one of those cases.
      John Mata took out three $30,000 loans as part of his graduate studies in counseling at
      Loma Linda University. These occurred in January of 2006, September of 2006, and
      August of 2007. Each loan was cosigned by Livier Mata, and carried a respective
      interest rate of 9, 12, and 14%. The loan agreements each stated that the loan was
      explicitly limited to the costs of attending the school, and one of the loans, that of
      January 2006 said that TERI was guaranteeing the loan, while the latter two stated that
      TERI had the option to guarantee the loan. Each of these loans was allegedly then
      repackaged into the one of the three trusts who are currently the Defendants in this
      matter (NCSLT 2006-1, 2006-4, 2007-1).

      LEGAL STANDARD
      Summary judgment should be granted if the pleadings, depositions, answers to
      interrogatories, and admissions on file, together with the affidavits, if any, show that
      there is no genuine issue as to any material fact and that the moving party is entitled to
      a judgment as a matter of law. FED. R. CIV. P. Rule 56(a) (incorporated into bankruptcy
      proceedings by FED. R. BANKR. P. Rule 7056).

      The moving party has the burden of establishing the absence of a genuine issue of
      material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party

5/7/2019 6:30:07 PM                          Page 37 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                          Desc
         Proposed Order Granting Motion for Summary Judgment Page 5 of 15




                              United States Bankruptcy Court
                               Central District of California
                                            Riverside
                                   Judge Mark Houle, Presiding
                                     Courtroom 303 Calendar

Wednesday, May 8, 2019                                                           Hearing Room       303

2:00 PM
CONT...       John Martin Mata                                                                 Chapter 7
      shows the absence of a genuine issue of material fact, the nonmoving party must go
      beyond the pleadings and identify facts that show a genuine issue for trial. Id. at 324.
      The court must view the evidence in the light most favorable to the nonmoving party.
      Bell v. Cameron Meadows Land Co., 669 F.2d 1278, 1284 (9th Cir. 1982). All
      reasonable doubt as to the existence of a genuine issue of fact should be resolved
      against the moving party. Hector v. Wiens, 533 F.2d 429, 432 (9th Cir. 1976).

       If the moving party meets its initial burden, the non-moving party must set forth, by
       affidavit or as otherwise provided in Rule 56, specific facts showing that there is a
       genuine issue for trial. Id. However, the non-moving party "must do more than
       simply show that there is some metaphysical doubt as to the material fact…."
       Matsushita Electrical Industry Co. v. Zenith Radio Corp., 475 U.S. 574, 586-587
       (1986).

       A fact is material if it "might affect the outcome of the suit under the governing law."
       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a
       material fact is genuine "if the evidence is such that a reasonable jury could return a
       verdict for the nonmoving party." Id.

       LEGAL ANALYSIS

       Defendants are seeking to show that Debtors’ debts are exempt from discharge under
       11 U.S.C. § 523.

       11 U.S.C. § 523(a)(8) states:

              (a) A discharge under section 727, 1141, 1228(a), or 1328(b) of this title does
                  not discharge an individual debtor from any debt –

                      (8) unless excepting such debt from discharge would impose an undue
                      hardship on the debtor and the debtor’s dependents, for –

                              (A)(i) an educational benefit overpayment or loan made,
                              insured or guaranteed by a governmental unit, or made under
                              any program funded in whole or in part by a governmental unit
                              or nonprofit institution; or

                              (ii) an obligation to repay funds received as an educational
                              benefit, scholarship or stipend; or

                              (B) any other educational loan that is a qualified education
                              loan, as defined in section 221(d)(1) of the Internal Revenue

5/7/2019 6:30:07 PM                           Page 38 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                            Desc
         Proposed Order Granting Motion for Summary Judgment Page 6 of 15




                              United States Bankruptcy Court
                               Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, May 8, 2019                                                          Hearing Room           303

2:00 PM
CONT...        John Martin Mata                                                                   Chapter 7
                           Code of 1986, incurred by a debtor who is an individual

      Defendants have stated that their motion for summary judgment is based purely
      nondischargeability of the debt under 11 U.S.C. § 523(a)(8)(A)(i), and the Court will
      treat Defendants’ and Debtors’ argument accordingly. In order for Defendants to
      establish that Debtors’ debts aren’t dischargeable under § 523(a)(8)(A)(i), they must
      prove two elements:

          1    that the loans to the Debtors were "educational loans" and;
          2    that the loans were made under any program funded in whole or in part by a
               nonprofit institution.

      It is important to note that discussion of the determination of the dischargeability of
      student debts, including the discussions that occurred within the court cases cited, all
      occurs under the shadow of the general rule that exceptions to discharge are to be
      construed narrowly in favor of the debtor. 4 COLLIER ON BANKRUPTCY P 523.05
      (Richard Levin & Henry J. Sommer eds., 16th ed.).

          I.      Whether Debtors’ loans were "educational loans."

      Courts analyze whether loans are "educational loans" separately from considering
      whether they are "qualified educational loans" under 26 U.S.C. § 221. In re Oliver,
      499 B.R. 617, 623-4 (Bankr. S.D.In. 2013). § 523(a)(8)(A)(i) requires that the loans
      be "educational loans", while § 523(a)(8)(B) has a higher standard, requiring that the
      loans be "qualified educational loans." Id. (finding that all qualified educational loans
      are educational loans, but not all educational loans are qualified). The 9th Circuit
      Bankruptcy Appellate Panel has followed this approach, holding that an "educational
      loan" was distinct from an "educational benefit" or a "qualified educational loan." See
      Kashikar v. Turnstile Capital Mgmt., LLC (In re Kashikar), 567 B.R. 160, 166 (9th
      Cir. BAP 2017).

      The question of whether a loan is an "educational loan" is determined by its stated
      purpose, not its actual use. See Busson-Sokolik v. Milwaukee Sch. of Eng’g (In re
      Busson-Sokolik), 635 F.3d 261, 266 (7th Cir. 2011). The fact that a debtor spent loan
      proceeds in excess of tuition and expenses does not except debt from discharge.
      Murphy v. Pa. Higher Educ. Assistance Agency, 282 F.3d 868, 873 (5th Cir. 2002).
      Educational purpose encompasses both tuition and fees, as well as room, board, and
      miscellaneous personal expenses, as part of the school’s general cost of attendance as
      calculated by statute. Id. at 872-3 (citing 20 U.S.C. § 1087II(2)-(3). It is up to the
      individual schools to calculate their reasonable costs of attendance, which determines
      the disbursement by lenders (with debtors having the choice of how much of said
      disbursement to accept and use).

5/7/2019 6:30:07 PM                          Page 39 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                           Desc
         Proposed Order Granting Motion for Summary Judgment Page 7 of 15




                             United States Bankruptcy Court
                              Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, May 8, 2019                                                         Hearing Room           303

2:00 PM
CONT...       John Martin Mata                                                                   Chapter 7

      Each of the respective loans in this matter was explicitly restricted to the costs of
      attending Linda Loma University. (Decl. Bradly Luke, ECF 33, Exhibit A-1 (page 12)
      (January 2006 loan), Exhibit A-5 (page 57) (September 2006 loan), Exhibit A-9 (page
      98) (August 2007 loan)). This appears to clearly state their purpose.

      Debtors seeks to challenge the status of the loans as "educational loans" on three
      grounds. The first is that the amounts disbursed were far in excess of Linda Loma’s
      graduate cost of attendance. The second is that the loans carry an unusually high
      interest rate, have high origination fees, and required a cosigner and credit check. The
      third is that the loans are not educational loans because they were provided directly to
      the consumer and ignored the school’s financial aid office.

      While limitation to the cost of attendance is an aspect of "qualified educational loans"
      not "educational loans", disbursement in great excess of the actual amount needed for
      educational purpose does argue against a finding that the loan was intended for
      educational purposes and for a purpose closer to a "student credit card" as the Debtors
      argue. However, Debtors inexcusably attempts to present the mere tuition cost and
      mandatory fees of the cost of attending Linda Loma, while completely ignoring the
      room and board and other miscellaneous expenses explicitly included in the
      calculations of the true cost of attendance. See Plaintiff’s Opposition to Motion for
      Summary Judgment, Exh. 3 at 25, ECF No. 46 (finding a cost of attendance for Loma
      Linda of 19,640 purely through the addition of the average full-time graduate tuition
      of 17,760 and the required fees of 1,880, as reported by Institutional Characteristics).
      By contrast, Debtors have shown that the amounts were in line with Linda Loma’s
      stated cost of attendance for graduate students. Supplemental Request for Judicial
      Notice Exh. 1-3, ECF No. 565 (showing that the tuition costs of Debtor’s program
      rose from between $33,480-$47,895 to $39,960-57-160 over the course of his three
      years of attendance, while also showing room and board calculations of more than
      $15,000 for each year that Debtor attended).

      On the second, the Court finds, as other courts have, that commercial features cannot
      disqualify a loan from being educational, with the sole test being its purpose. Page v.
      JP Morgan Chase Bank (In re Page), 592 B.R. 334, 336 (8th Cir. BAP 2018). On the
      third, the Court repeats its finding that purpose controls over form, while also noting
      that other courts have analyzed direct to consumer loans and the question of whether
      the loan was disbursed directly to the consumer was a complete non-factor in their
      decision as to whether they were "educational loans" or not. See id.; see also
      McDaniel v. Navient Solutions Inc. (In re McDaniel), 590 B.R. 537, 542, 546-551
      (Bankr. D.Colo. 2018).

      In view of the above, the Court cannot find, even after drawing all reasonable

5/7/2019 6:30:07 PM                          Page 40 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                         Desc
         Proposed Order Granting Motion for Summary Judgment Page 8 of 15




                             United States Bankruptcy Court
                              Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, May 8, 2019                                                         Hearing Room        303

2:00 PM
CONT...        John Martin Mata                                                              Chapter 7
      inferences for the Debtors’ that they have established any genuine issues of material
      fact, or questions of law, as to the question of whether these loans were "educational
      loans."

          II.     Whether the loans were "funded, in whole or in part, by a nonprofit
                  institution."

      In the current case, Defendants’ claim to exemption from discharge under 11 U.S.C. §
      523(a)(8)(A)(i) is dependent on their showing that a nonprofit has funded the loan
      program under which the loan was made, either in whole, or in part. Defendants argue
      that the guarantee of the loan program through which Debtors’ loan was made by The
      Education Resources Institute (TERI), a nonprofit institution, satisfies this
      requirement. This splits the question into two elements. First, whether TERI’s
      guarantee is considered to have legally "funded" the loan program in question.
      Secondly, whether TERI did in fact guarantee the loans at issue, an issue of factual,
      not legal, controversy. Debtors raises a third issue, by arguing that the TERI’s alleged
      voiding of the guarantees of the loans in question should strip the loans retroactively
      of their status as being guaranteed by a nonprofit institution.

          A. Whether a nonprofit can "fund" a loan program through guaranteeing the
             loans.
      This question has been litigated throughout several districts, often involving the
      NCSLTs, with the general consensus of the courts being that a nonprofit guaranteeing
      a loan functions is the nonprofit funding, in whole or in part, the loan program under
      which the educational loan was made. See O’Brien v. First Marblehead Educ. Res.,
      Inc. (In re O’Brien), 419 F.3d 104, 106 (2nd Cir. 2005); see also Educ. Res. Inst. Inc.
      v. Taratuska (In re Taratuska), 2008 U.S. Dist. LEXIS 93206 at *17-18 (D. MA
      2008) (reversing In re Taratuska, 374 B.R. 24, 29 (Bankr. D.MA 2007), the only case
      cited by Debtors supporting their position that guaranteeing and funding are two
      separate actions, meaning that nonprofits aren’t "funding" the loan through their
      guarantee). The 9th Circuit Bankruptcy Appellate Panel agrees with this line of
      reasoning, interpreting (A)(i) as covering "an educational benefit overpayment or loan
      made, insured, or guaranteed by a governmental unit or nonprofit institution." Inst. of
      Imaginal Studies v. Christoff (In re Christoff), 527 B.R. 624, 632 (9th Cir. BAP 2015).
      However, the BAP’s interpretation of (A)(i) has never been litigated.

      In contrast to the general trend cited above, the District of Maine reached an opposite
      conclusion, finding that the guarantee of a loan by a nonprofit did not constitute the
      "funding" of the loan. Wiley v. Wells Fargo Bank, N.A. (In re Wiley), 579 B.R. 1, 6-7
      (Bankr. D.Me. 2017). The Wiley court built this finding on their interpretation of
      O’Brien, stating that it required the nonprofit to both guarantee the loan and fund the

5/7/2019 6:30:07 PM                          Page 41 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                         Desc
         Proposed Order Granting Motion for Summary Judgment Page 9 of 15




                              United States Bankruptcy Court
                               Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, May 8, 2019                                                         Hearing Room         303

2:00 PM
CONT...        John Martin Mata                                                                Chapter 7
      loan program, as well as on Educ. Res. Inst., Inc. v. Hammarstrom (In re
      Hammarstrom), 95 B.R. 160, 165 (Bankr. N.D. Cal. 1989). In re Wiley, 579 B.R. at
      6-7. However, there are two problems with there interpretation. The first is that
      Hammerstrom’s requirement of the direct funding of the loan, as received by the
      debtor, by the nonprofit was explicitly challenged by the 9th Circuit Bankruptcy
      Appellate Panel in HEMAR Service Corp., Inc. v. Pilcher, 149 B.R. 595, 600 (9th Cir.
      BAP 1993) (reversing the bankruptcy court’s holding that a student loan could be
      discharged due to lack of a nonprofit providing the actual funds that debtor received,
      and finding that Hammarstrom’s requirement was a pure judicial construction, with
      the real test being whether the nonprofit had played "any meaningful part" in making
      the funds available under the program). Secondly, the Wiley court’s interpretation of
      O’Brien is deeply flawed at best. The 2nd Circuit in O’Brien did state that the
      nonprofit had to "fund" the program, however, it defined "funding" using the
      bankruptcy court’s test which required that the nonprofit actually pay out the
      guarantees when the triggering event occurred, and that the loan program’s existence
      was causally linked to the nonprofit’s provision of a guarantee to the for-profit lender
      for the loan. See O’Brien, 419 F.3d at 105-6 (specifically adopting the test created by
      the S.D.N.Y. Bankruptcy Court in In re O’Brien, 318 B.R. 258, 260-1 (Bankr.
      S.D.N.Y. 2005)).

       The Court finds persuasive the consensus of courts around the country that a
       nonprofit’s guaranteeing of a loan program satisfies the requirement of "funding"
       under 11 U.S.C. § 523(a)(8)(A)(i) for the purposes of exempting a loan from
       discharge, including that of the 9th Circuit Bankruptcy Appellate Panel, and also
       adopts this interpretation. As such, the Court agrees with Defendants that, if TERI has
       in fact guaranteed the loan program in question, they are entitled to judgment as a
       matter of law.

          B. Whether Defendant has established that there is no genuine issue of material
             fact that TERI actually guaranteed the loan.

              1.      Did TERI, on paper, guarantee the loans?

               Debtors argue that there is a material issue of fact concerning whether or not
       TERI was the actual guarantor of the September 2006 and August 2007 loans. This is
       based in part on two related grounds: the first is that two of the three loan agreement
       do not explicitly state that TERI will guarantee the loans, merely that they have the
       option to do so. The mere existence of an option, rather than direct proof that TERI in
       fact guaranteed the loan program in question, has been found sufficient to create a
       genuine issue of material fact. See Golden et. al v. JP Morgan Chase Bank, et. al., 596
       B.R. 239, 266 (Bankr. E.D.N.Y. 2019). The second issue raised by Debtors is that the
       NSCLT trust agreement schedules does not specifically list the NextStudent Graduate

5/7/2019 6:30:07 PM                          Page 42 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                          Desc
        Proposed Order Granting Motion for Summary Judgment Page 10 of 15




                              United States Bankruptcy Court
                               Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, May 8, 2019                                                          Hearing Room        303

2:00 PM
CONT...       John Martin Mata                                                             Chapter 7
      Loan as one of the programs transferred or sold to the Trusts (listing instead
      NextStudent Alternative Loan Program). This has also been found sufficient to create
      a material issue of fact. See National Coll. Student Loan Trust 2007-4 v. Watson, 2016
      N.Y. Misc. LEXIS 5116 at *7 (N.Y.City Civ.Ct. 2016).

              However, it is clear within this case that Debtor’s loans were in fact
      guaranteed by TERI, and that they were each sold to the respective trusts that make up
      the defendants. Defendants have disclosed the Loan Financial Activity pages, which
      identify Debtors by name, and also state that the loans were guaranteed by TERI.
      Decl. Luke ¶15; Id. Exh. A-3 (page 18 within the declaration). It also includes the
      identification by social security number of Debtor within the trusts’ contained loans,
      as well as guarantee agreements between TERI and each of the individual trusts. By
      contrast, in Golden, the genuine issue of material fact was due to the Defendants only
      providing the loan documentation stating that the loan potentially could be guaranteed
      by TERI. In short, the Court cannot find that there is a genuine issue of fact as to
      whether TERI, on paper, guaranteed the loan program which provided Debtors’ loans.

              2.      Was TERI actually guarantee the loans?

      In order to fund a loan program through guaranteeing the loans, the guarantee must
      actually come into effect, instead of just being a paper promise to render the debt
      exempt from discharge. See O’Brien, 419 F.3d at 105-6. Debtors’ student loan
      servicer has declared that Debtors’ student loans were guaranteed by TERI, but
      Debtors allege that the guarantees did not actually occur. Decl. Luke ¶¶ 17, 25, 34
      (ECF No. 33-4). As noted by Debtors, evidence demonstrating the actual guarantee by
      TERI of the loans within the loan program would include guarantee agreements
      between TERI and the loan originators and, evidence that the loan originators actually
      paid TERI guarantee fees as agreed upon. See Plaintiff’s Opposition to Defendants’
      Motion for Summary Judgment, Exh. 4, Defendants Responses and Objections to
      Requests for Production No. 7, ECF No. 46 (Debtors requesting "all documents
      demonstrating that TERI guaranteed the loans" including checks payable by the loan
      originators to TERI for the guarantee fees and guarantee agreements between TERI
      and the loan originators).

      However, Debtors appear to have answered this question themselves, when they
      showed that Defendants had refunded the Royal Bank of Scotland (who wholly
      owned, at the time of Debtors’ loan creation Citizens Bank, who owned Charter One,
      the loan originator) $46,000,000 in guarantee fees as part of resolving RBS secured
      claims against TERI concerning loans extended prior to TERI’s bankruptcy. Id. at
      Exh. 6, Fourth Amended Joint Plan of Reorganization of The Education Resources
      Institute, Inc at page 65; Id. at 11 (defining "collateral account" as a pledged account,
      victory fund, pool account, or joint pool account—all of which were accounts

5/7/2019 6:30:07 PM                           Page 43 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                           Desc
        Proposed Order Granting Motion for Summary Judgment Page 11 of 15




                              United States Bankruptcy Court
                               Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, May 8, 2019                                                           Hearing Room        303

2:00 PM
CONT...       John Martin Mata                                                               Chapter 7
      containing guarantee fees intended for the payment of guarantees should the
      conditions be triggered); see also Supplementary Request for Judicial Notice, Exh. 4,
      Disclosure Statement for Fourth Amended Joint Plan of Reorganization of The
      Education Resources Institute at pages 3-7, ECF No. 55 (explaining how the myriad
      banks decided how TERI should segregate or not segregate the guarantee fees they
      paid in view of paying out guarantees on the loan). The massive balances on the
      collateral accounts of the NCSLTs, including all three trusts in question, revealed by
      the disclosure statement to the confirmed Fourth Amended Plan, shows that the
      combined guarantee fees sequestered for guarantee payments, as well as the recoveries
      collected, numbered in the hundreds of millions of dollars. Disclosure Statement at
      page 11.

      It is difficult for this Court to find that Debtors have raised a genuine question of fact
      as to the substance of TERIs guarantees, when the Debtors themselves have put
      forward clear evidence that tens of millions of dollars were being paid in guarantee
      fees to TERI, including tens of millions by Charter One, and TERI was
      simultaneously shelling out tens of millions of dollars in loan purchases as part of the
      guarantee.

          C. Whether TERI has voided their guarantee of the loan program in question,
             and whether, if shown, this would retroactively change whether the loans were
             funded by a nonprofit institution.
      Debtors correctly assert that TERI’s debt guarantees for loans extended prior to
      TERI’s petition were voided as a part of their confirmed plan for reorganization.
      Fourth Amended Plan at page 40, ECF No. 46. Defendants appear to be trying to
      confuse the Court by pointing to the transition agreement between TERI and RBS
      through which RBS agreed to accept the transfer of "pipeline" loans (loans applied for
      before, or on TERI’s petition, but extended by the lender after). See Plaintiff’s
      Opposition, Exh. 5, Transition Agreement Between TERI and RBS at pages 3-4.
      However, it is clear that the settling of the guarantees for loans prior to bankruptcy, as
      illustrated above, was the foundation of TERI’s reorganization, and the Court
      proceeds accordingly.

      However, even if the guarantee is no longer extant, the Court does not find that this
      changes the fundamental nature of how the loans were funded in the first place. §
      523(a)(8)(A)(i) states that the exemption of a loan from discharge is dependent on the
      loan program under which it was made, not the context under which it still exists. The
      exemptions under § 523 look at actions of the debtor at the time that they took the
      action in question, not the status of those actions at the time of the current
      proceedings. Debtor should not be allowed to discharge a debt that he knew was
      intended to be exempt at the time he made the loan, was made under a program clearly

5/7/2019 6:30:07 PM                           Page 44 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16                      Desc
        Proposed Order Granting Motion for Summary Judgment Page 12 of 15




                             United States Bankruptcy Court
                              Central District of California
                                          Riverside
                                 Judge Mark Houle, Presiding
                                   Courtroom 303 Calendar

Wednesday, May 8, 2019                                                       Hearing Room         303

2:00 PM
CONT...       John Martin Mata                                                               Chapter 7
      intended to protect the loans from discharge, and would still be exempt at the current
      time, barring the fact that the guarantor collapsed because too many other debtors had
      defaulted on their loans.

      As such, the Court finds unpersuasive the argument that the rejection of TERI’s
      argument that TERI’s bankruptcy has retroactively changed the status of Debtors’
      debt.

      TENTATIVE RULING

      THE COURT FINDS THAT DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF
      LAW, AND THAT THERE ARE NO GENUINE DISPUTES OF MATERIAL FACT. DEFENDANTS’
      MOTION FOR SUMMARY JUDGMENT IS HEREBY GRANTED.

                                     Party Information
  Debtor(s):
       John Martin Mata                           Represented By
                                                    Michael E Clark
  Defendant(s):
       National Collegiate Student Loan           Represented By
                                                    Damian P Richard
                                                    James Schultz
       NATIONAL COLLEGIATE                        Represented By
                                                    Damian P Richard
                                                    James Schultz
       National Collegiate Student Loan           Represented By
                                                    Damian P Richard
                                                    James Schultz
  Joint Debtor(s):
       Livier Mata                                Represented By
                                                    Michael E Clark
  Movant(s):
       National Collegiate Student Loan           Represented By
5/7/2019 6:30:07 PM                         Page 45 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16             Desc
        Proposed Order Granting Motion for Summary Judgment Page 13 of 15




                              United States Bankruptcy Court
                               Central District of California
                                          Riverside
                                 Judge Mark Houle, Presiding
                                   Courtroom 303 Calendar

Wednesday, May 8, 2019                                                Hearing Room     303

2:00 PM
CONT...         John Martin Mata                                                Chapter 7
                                                   Damian P Richard
                                                   James Schultz
       NATIONAL COLLEGIATE                      Represented By
                                                  Damian P Richard
                                                  James Schultz
       National Collegiate Student Loan         Represented By
                                                  Damian P Richard
                                                  James Schultz
  Plaintiff(s):
       John Martin Mata                         Represented By
                                                  Michael E Clark
                                                  Austin C Smith
       Livier Mata                              Represented By
                                                  Michael E Clark
                                                  Austin C Smith
  Trustee(s):
       Helen R. Frazer (TR)                     Pro Se




5/7/2019 6:30:07 PM                       Page 46 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16               Desc
        Proposed Order Granting Motion for Summary Judgment Page 14 of 15




                             United States Bankruptcy Court
                              Central District of California
                                          Riverside
                                 Judge Mark Houle, Presiding
                                   Courtroom 303 Calendar

Wednesday, May 8, 2019                                                  Hearing Room       303

2:00 PM
6:13-30625 John Martin Mata                                                          Chapter 7
Adv#: 6:18-01089 Mata et al v. National Collegiate Student Loan Trust 2006-1 et a

   #20.00      CONT-Status Conference RE: [1] Adversary case 6:18-ap-01089. Complaint by
               John Martin Mata, Livier Mata against National Collegiate Student Loan Trust
               2006-1, NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-4, National
               Collegiate Student Loan Trust 2007-1. (Charge To Estate) - Filing Fee Not
               Required. Determination of Discharge Under 11 U.S.C. Sect 523(a)(8) Nature of
               Suit: 63 - Dischargeability - 523(a)(8), student loan, 91 - Declaratory judgment

               From: 6/27/18, 8/22/18, 2/27/19, 3/27/19

               Also #19

               EH ___

                                  Docket      1

  Tentative Ruling:
      - NONE LISTED -

                                    Party Information
  Debtor(s):
       John Martin Mata                           Represented By
                                                    Michael E Clark
  Defendant(s):
       National Collegiate Student Loan           Represented By
                                                    Damian P Richard
                                                    James Schultz
       NATIONAL COLLEGIATE                        Represented By
                                                    Damian P Richard
                                                    James Schultz
       National Collegiate Student Loan           Represented By
                                                    Damian P Richard
                                                    James Schultz
5/7/2019 6:30:07 PM                        Page 47 of 48
 Case 6:18-ap-01089-MH Doc 73-1 Filed 05/10/19 Entered 05/10/19 14:07:16           Desc
        Proposed Order Granting Motion for Summary Judgment Page 15 of 15




                              United States Bankruptcy Court
                               Central District of California
                                          Riverside
                                 Judge Mark Houle, Presiding
                                   Courtroom 303 Calendar

Wednesday, May 8, 2019                                              Hearing Room     303

2:00 PM
CONT...         John Martin Mata                                              Chapter 7
  Joint Debtor(s):
       Livier Mata                              Represented By
                                                  Michael E Clark
  Plaintiff(s):
       John Martin Mata                         Represented By
                                                  Michael E Clark
                                                  Austin C Smith
       Livier Mata                              Represented By
                                                  Michael E Clark
                                                  Austin C Smith
  Trustee(s):
       Helen R. Frazer (TR)                     Pro Se




5/7/2019 6:30:07 PM                       Page 48 of 48
